DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  "a resin material" in line 4 of the claim should be changed to ".  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  "a resin material" in line 6 of the claim should be changed to "the resin material".  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  "torpedo pistons" in line 2 of the claim should be changed to "a plurality of torpedo pistons" for consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  "a resin material" in line 2 of the claim should be changed to "the resin material".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Specifically, “energizing means for energizing” appearing in claims 1 and 3 is interpreted to cover the corresponding structures described on page 11, lines 21-25 and page 36, lines 19-23 and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "torpedo piston to be slid toward a side of a cylinder opposite to a side of the cylinder to which an injection part is fixed inside the cylinder" in lines 1-3 of the claims.  It is unclear what side of the cylinder the torpedo piston to slid toward and what side of the cylinder the injection part is fixed.  As written, the injection part can be interpreted to be fixed on the same side as the torpedo piston.  However, based on the disclosure, both the torpedo piston and the injection part are contained within the cylinder (Figure 3; page 9, lines 6-8, first piston unit is arranged inside the first cylinder…can be slid inside the first cylinder).  For examination purposes, the limitation above is read as “torpedo piston to be slid ”. 
Claims 1 and 8 recites the limitation "with the torpedo piston interposed therebetween" in lines 5-6 and lines 7-8 of both claims 1 and 8.  It is unclear if the torpedo piston is interposed between the two sides of the cylinder or the first and second spaces.  Hence, the scope of the claim is indefinite.  For examination purposes, the torpedo piston is interpreted to positioned between the two sides referenced in the claim(s).
Claim 1 recites the limitation "an amount of protrusion of t" in lines 13-14 of claim.  It is unclear how a protrusion of the cylinder can be changed based on movement of the pressurizing piston.  As disclosed, the cylinder is fixed while both the torpedo piston and pressurizing piston are movable in the axial direction of the cylinder.  For examination purpose, the limitation is read as “protrusion of the pressurizing piston into the second space”.  This interpretation is also consistent with claim 8 which discloses “pressuring piston…is caused to protrude toward the second space”.
Claims 2-7 and 9-11 are rejected for depending on claims 1 and 8, respectively.
Claim 2 recites the limitation "an area of a region...surrounded by an outer periphery in a cross section" in lines 4-5 and lines 6-7 of the claim.  It is unclear what is meant by an area of a region with respect to an outer periphery of the pressurizing piston and the rod.  Are the outer peripheries of the pressurizing piston and rod are being compared at a specific point (e.g. at a region)?  Does the area of the region refer to the distance the pressurizing piston can be slid through the cylinder?  If so, neither regions are defined.  Hence, the scope of the limitation is unclear.  Examiner has interpreted the limitation to mean a cross section surrounding the pressuring piston is equal or larger than a cross section of the rod.
Claim 5 recites the limitation "the energizing means for energizing" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  An energizing means for the plurality of pressurizing pistons has not established; hence, the use of the is not correct.  The limitation should be read as “
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: where or what is being sealed by the valve recited in line 3 of the claim.  As noted, the valve is configured to seal and open the first space of the cylinder; however, what is being the first space being sealed from? Is the valve sealing the first space from the second space, the supply part recited in line 4 of the claim, or some other component? For examination purposes, the valve is interpreted to seal the supply part from the first space.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guignard (US 3,109,198 A).
Regarding claim 1, Guignard discloses an injection molding machine (Figures 1-2) configured to cause a torpedo piston (tube 7) to be slid [inside*] a cylinder (body 1 in Figures 2-3; col. 6, lines 42-55, reciprocating movement the in bore; reciprocates to open and close the extrusion gate; forward or backward longitudinal movement to the tube) to [an opposite*] side of the cylinder to which an injection part is fixed inside the cylinder (draw plate 15 in Figure 4-5; col. 5 , lines 13-26) to thereby plasticize a resin material (G; col. 6, lines 58-59, raw plastic material in the form of granules; col. 4, lines 2-4, which cooperate with the bore to homogenize the heated plastic granules into a flowable uniform consistency to form the article) supplied to a first space in the cylinder (area denoted as chamber 6 in Figure 2) arranged on the side of the cylinder opposite to the side of the cylinder close to the injection part (as shown in Figures 1-2, chamber 6 is on the opposite end of body 1 with respect to nozzle end 8) with the torpedo piston interposed therebetween, and to cause a molten resin to flow into a second space in the cylinder (as shown in Figures 3-4, cavity C; col. 4, lines 28-33) on the side of the cylinder close to the injection part with the torpedo piston interposed therebetween and cause the torpedo piston to be slid toward the injection part inside the cylinder to thereby inject the molten resin from the injection part (col. 5, lines 6-9, extrusion phase is accomplished by the tubular reciprocating piston which surrounds…tube 7; col. 6, lines 60-62), the injection molding machine comprising: 
a pressurizing piston (core 12) that is inserted into a sliding part formed in the torpedo piston so that the pressurizing piston can be slid in an axial direction of the cylinder (as shown in Figures 1-2, col. 4, lines 18-21, is coaxially mounted within the conditioning tube for slidable movement relative thereto) in such a way that an amount of protrusion of the [pressurizing piston*] into the second space with respect to the torpedo piston is changed (as shown in Figures 3-4), and 
energizing means (64 in Figure 1) for energizing the pressurizing piston toward the second space of the cylinder with respect to the torpedo piston (col. 6, lines 63-69; col. 7, lines 10-15).
Regarding claim 3, Guignard further discloses the energizing means (64 in Figure 1) energizes the pressurizing piston in such a way that an amount of increase in the volume of the second space of the cylinder (C) becomes equal to or smaller than an amount of decrease in the volume of the first space of the cylinder (area denoted as chamber 6 in Figure 2; col. 6, lines 63-69; col. 7, lines 10-15, the change being volume of the spaces being equal).
Regarding claim 8, Guignard discloses an injection molding method for causing a torpedo piston (tube 7) to be slid [inside*] a cylinder (body 1 in Figures 2-3; col. 6, lines 42-55, reciprocating movement the in bore; reciprocates to open and close the extrusion gate; forward or backward longitudinal movement to the tube) to [an opposite*] side of the cylinder to which an injection part is fixed inside the cylinder (draw plate 15 in Figure 4-5; col. 5 , lines 13-26) to thereby plasticize a resin material (G; col. 6, lines 58-59, raw plastic material in the form of granules; col. 4, lines 2-4, which cooperate with the bore to homogenize the heated plastic granules into a flowable uniform consistency to form the article) supplied to a first space in the cylinder (area denoted as chamber 6 in Figure 2) arranged on the side of the cylinder opposite to the side of the cylinder close to the injection part (as shown in Figures 1-2, chamber 6 is on the opposite end of body 1 with respect to nozzle end 8) with the torpedo piston interposed therebetween, and to cause a molten resin to flow into a second space in the cylinder (as shown in Figures 3-4, cavity C; col. 4, lines 28-33) on the side of the cylinder close to the injection part with the torpedo piston interposed therebetween and cause the torpedo piston to be slid toward the injection part inside the cylinder to thereby inject the molten resin from the injection part (col. 5, lines 6-9, extrusion phase is accomplished by the tubular reciprocating piston which surrounds…tube 7; col. 6, lines 60-62) inside the cylinder to thereby inject the molten resin from the injection part, wherein
a pressurizing piston (core 12)  inserted into the torpedo piston so that it can be slid is caused to protrude toward the second space of the cylinder (as shown in Figures 1-2, col. 4, lines 18-21, is coaxially mounted within the conditioning tube for slidable movement relative thereto) in such a way that an amount of increase in the volume of the second space of the cylinder becomes equal to or smaller than an amount of decrease in the volume of the first space of the cylinder when the torpedo piston moves toward the side of the cylinder opposite to the side of the cylinder close to the injection part in order to plasticize the resin material (area denoted as chamber 6 in Figure 2; col. 6, lines 63-69; col. 7, lines 10-15, the change being volume of the spaces being equal). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guignard (US 3,109,198 A).
Regarding claim 2, Guignard further discloses a drive part that slides the torpedo piston inside the cylinder (gear 51 in Figure 1) by moving a rod connected to the torpedo piston in an axial direction of the cylinder (col. 6, lines 43-52), wherein the volume of the second space in a state in which the torpedo piston is arranged on a side of the cylinder opposite to a part of the cylinder closest to the injection part in order to inject the molten resin and the pressurizing piston is arranged in the second space of the cylinder is equal to or smaller than the volume of the first space in a state in which the torpedo piston is arranged in a part of the cylinder closest to the injection part in order to plasticize the resin material and the rod is arranged in the first space of the cylinder (Figures 2-4, second space C is smaller than first space 6 when tube 7 is on the side opposite draw plate 15).
While patent drawings are not necessarily to scale, Figure 1 of Guignard seems to show a region surrounding the pressurizing piston (mid portion by reference 9) being larger than a region surrounding the rod (end portion by reference 51) where the depth of the housing recess is no greater than a thickness of the reinforcing layer since they are both bound by the tread and (whatever that is on the other side).  Therefore, it would have been obvious to one of ordinary skill in the art an area of a region in the pressurizing piston surrounded by an outer periphery in a cross section of the pressurizing piston that is perpendicular to the direction in which the pressurizing piston is slid is equal to or larger than an area of a region of the rod surrounded by an outer periphery in a cross section of the rod that is perpendicular to an axial direction of the rod. 
Regarding claim 4, Guignard further discloses an end part of the pressuring piston (13 in Figure 2) on a side of the pressuring piston close to the injection part (as shown in Figure 2) which the molten resin enters but does not disclose a separate enter part formed in the end part.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end part as a separate part to allow removal and/or easier replacement of due to wear.
Regarding claim 5, Guignard discloses all the elements of claim 1 as discussed above but does not disclose a plurality of cylinders; a plurality of torpedo pistons that are slid inside the respective cylinders; a plurality of pressurizing pistons inserted into sliding parts of the respective torpedo pistons in such a way that the pressurizing pistons can be slid; energizing means for energizing each of the pressurizing pistons; and a plurality of drive parts configured to drive the respective torpedo pistons.  However, the limitation is a mere duplication of parts.  As claimed, said components have identical structures and identical functions within the injection molding apparatus of increasing homogeneity prior to injecting a resin material.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Because Guignard teaches the function of the torpedo pistons and pressurizing pistons is to homogenize material prior to injecting (col. 1, lines 20-40), it would be obvious for one skilled in the art to provide duplicate units to perform the identical function and increase efficiency of the injection molding machine.
Claim 5 additionally recites the limitation “wherein the plurality of drive parts are controlled in such a way that a period during which a molten resin is injected from at least a first cylinder…overlaps a period during which a molten resin is injected from a second cylinder… for a preset period and that the molten resin is continuously injected from the plurality of cylinders”.  It is noted the particular manner in which the molten resin is injected pertains to how an article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Guignard discloses all the structural limitations of the claim 5.

Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guignard as applied to claims 1 and 8 above, and further in view of Kopernicky (US 4,591,467).
Regarding claims 6 and 11, Guignard discloses all the elements of claims 1 and 8 as discussed above and further discloses a supply part (hopper 4 in Figures 1-2) configured to supply a resin materia to the first space (col. 3, lines 57-59) but does not disclose a valve configured to seal and open the first space of the cylinder nor the supply part being configured to supply the resin material based on the flow of gas to the first space of the cylinder.  However, Guignard discloses a piston (P in Figures 2-4; col. 6, lines 21-26) which seals (Figures 304) and opens (Figure 2) supply part to the first space of the cylinder.  Absent as showing of unexpected results, it would have been obvious for one skilled in the art to have used a valve as a matter of design choice for the same purpose of sealing and opening the supply part to the first space.
Kopernicky discloses an injection molding apparatus and corresponding method (Figures 1-3), comprising a supply part (hopper 24), configured to supply resin material (22) to a first space of the apparatus (38).  The resin material is supplied to the first space using air flow through the first space (col. 3, lines 57-63, to which a suction or negative pressure is applied…to create a venturi…alternatively…be supplied by a fan).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Guignard to supply the resin material via an air or gas stream in the manner disclosed by Kopernicky with a reasonable expectation of success, as Kopernicky discloses such is suitable for supplying resin material in an injection molding apparatus.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kopernicky as applied to claim 6 above, and further in view of Kato (JP 2012192543 A; of record).
Regarding claim 7, Guignard, as modified by Kopernicky, discloses all the elements of claim 6 as discussed above but does not disclose a robot arm connected to the injection molding machine.
Kato discloses an injection molding apparatus (Figures 1, 4), comprising an injection unit (30) with a torpedo piston disposed within (34) and a robotic arm (36) attached to the injection unit.  The robotic arm enables the injection unit to be moved to a desired location reducing  costs (paragraphs 0014, 0017, 0019-0020).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Guignard and provided a robotic arm to enable moving the machine for the benefits disclosed by Kato.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guignard, in view of Kershaw (US 2012/0306113 A1). 
Regarding claim 9, Guignard discloses all the elements of claim 8 as discussed above but does not disclose causing torpedo pistons to be slid inside respective cylinders to cause a period during which the molten resin is injected from at least a first cylinder of the plurality of cylinders to overlap a period during which the molten resin is injected from a second cylinder of the plurality of cylinders for a first preset period, and continuously injecting the molten resin from the plurality of cylinders.  However, as discussed above, providing a plurality of torpedo pistons and cylinder is a mere duplication of parts (reference claim 5).  Likewise, one skill in the art would be motivated to do so in order to improve/increase homogenizing of the resin material thereby increasing efficiency.
Alternatively, Kershaw discloses an injection molding machine and method (Figures 1-3), comprising: a first and a second melt accumulator (121, 123 in Figure 2; e.g. plurality of pistons inside respective cylinders).  Each accumulator comprises an injection plunger (128) which is actuated by piston to inject material (paragraphs 0026).   As the first accumulator is injecting material, the second accumulator is being filled with material and vice versa which enables the machine to operate in a continuous manner (paragraph 0027-0030).  A person skill in the art would have recognized that applying the known technique would have yielded the predictable results of an improved process (e.g. material can be injected continuously).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known injecting technique disclosed by Kershaw to the invention of Guignard.  This would have yielded the predictable result of an improved method of injecting the resin material.
Regarding claim 10, Kershaw discloses a period during which the molten resin is injected to overlap a period during which the resin material is supplied to the cylinder for a second preset period in each of the cylinders (paragraphs 0027-0030 of Kershaw). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streicher (US 2020/0189187 A1) discloses an injection device (10) for feeding granules (21) wherein a robotic arm (7) is attached to the injection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        12/08/2022